Citation Nr: 0200849	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  94-32 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for heart disease, on a 
direct basis or as secondary to service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to ratings higher than 10 percent from 
September 9, 1991 through November 6, 1996, higher than 30 
percent from November 7, 1996 through September 30, 1998, and 
higher than 50 percent from October 1, 1998 through October 
6, 1999, for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1965 to December 
1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1992 RO decision which denied service 
connection for heart disease, and which granted service 
connection and a 10 percent rating for PTSD, effective from 
September 9, 1991.  The Board remanded the case in November 
1997.

In a November 1998 decision, the RO assigned ratings of 30 
percent effective April 16, 1998 and 50 percent effective 
October 1, 1998, for the service-connected PTSD.  In a July 
1999 decision, the RO assigned a 30 percent rating for PTSD 
effective November 7, 1996.  In a March 2000 decision, the RO 
assigned a 100 percent rating for PTSD, effective October 7, 
1999.  The Board again remanded this case in June 2000.  The 
veteran has continued his appeal for higher ratings for PTSD 
prior to October 7, 1999.  See Fenderson v. West, 12 Vet.App. 
119 (1999). 


FINDINGS OF FACT

1.  The veteran's heart disease began many years after his 
military service, was not caused by any incident of service, 
and was not caused or permanently worsened by his service-
connected PTSD.

2.  During the period from September 9, 1991 through November 
6, 1996, the veteran's PTSD was manifested by no more than 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment

3.  During the period from November 7, 1996 through September 
30, 1998, the veteran's PTSD was manifested by no more than 
definite social and industrial impairment, and no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as  depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  

4.  During the period from October 1, 1998 through October 6, 
1999, the veteran's PTSD was manifested by no more than 
considerable social and industrial impairment, and by no more 
than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, impairment of memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective relationships.  


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by active 
military service, and is not proximately due to or the result 
of service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2001).

2.  During the period from September 9, 1991 through November 
6, 1996, the veteran's PTSD was no more than 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

3.  During the period from November 7, 1996 through September 
30, 1998, the veteran's PTSD was no more than 30 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

4.  During the period from October 1, 1998 through October 6, 
1999, the veteran's PTSD was no more than 50 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from December 
1965 to December 1969, including service in Vietnam where he 
performed combat duties of an infantryman.  His service 
medical records are negative for any heart and vascular 
disorders.  On separation examination in August 1969, 
clinical evaluation of the heart and vascular system 
(including blood pressure) was normal.  In December 1969, the 
veteran signed a statement indicating there had been no 
change in his medical condition since the August examination.

There is no medical evidence of heart or vascular disorders 
until many years after service.

VA medical records from June 1991 indicate the veteran 
underwent heart evaluation, including catheterization, after 
recent episodes of chest pain.  It was noted he had a history 
of hypertension and cigarette smoking.  Following evaluation, 
the diagnoses were myocardial infarction (heart attack) and 
coronary artery disease (also referred to as arteriosclerotic 
heart disease).  In August 1991 and again in September 1991 
the veteran underwent PTCA (percutaneous transluminal 
coronary angioplasty) for coronary artery disease.

On September 9, 1991, the veteran claimed service connection 
for PTSD.  (The RO subsequently granted service connection 
for PTSD, with various staged ratings assigned, as set forth 
in the introduction of the present Board decision.)  He also 
claimed service connection for heart disease.  (The RO 
subsequently denied service connection for heart disease, on 
a direct basis or as secondary to PTSD.)

On VA examination in October 1991 the veteran reported he had 
a heart attack in June and had balloon surgery twice.  The 
diagnosis was arteriosclerotic heart disease with coronary 
artery insufficiency, status post angioplasty, stable on 
medication.  

On a VA psychiatric evaluation in October 1991 the veteran 
recounted his Vietnam stressors.  He reported he had a heart 
attack in June 1991 and had not worked since September 1991 
when he was laid off from his job.  The veteran indicated he 
had not received any psychiatric treatment.  He reported he 
could not deal with day to day things and could not deal well 
with people.  He felt tense, anxious, edgy all the time, 
depressed, hopeless, and helpless.  He did not sleep well at 
night, had night sweats and occasional nightmares about 
combat, and had occasional flashbacks.  He had a hard time 
trusting people and being around people, and was easily 
startled.  For daily activities, the veteran was able to 
dress, clean, and wash himself, and he watched television, 
went for walks, hunted, and tried to do outdoor activities.  
He lived by himself and had been divorced for five years.  He 
had a son, age 14, and two sisters.  He reported he worked in 
a coal company for about two years, and owned a trucking 
business for 14 years, which went broke due to the economy.  
He worked for another coal company until he was laid off in 
September.  Mental status examination showed that the veteran 
was appropriately groomed, tense, anxious, edgy, and oriented 
for time, place, and person.  There was no evidence of any 
active hallucinations or delusions, and his attention and 
concentration were normal.  His memory and recall for recent 
events was slightly impaired.  There was no evidence of any 
looseness of associations, flight of ideations, or push of 
speech.  He appeared to be of dull average intelligence and 
his fund of knowledge was appropriate for his educational 
level and background.  He denied any active suicidal or 
homicidal ideations or plans.  The diagnostic impressions 
included mild PTSD.  The examiner noted that the veteran had 
problems with PTSD which appeared to be mostly of a mild 
extent, and that he was adjusting quite well until he was 
laid off from his work last September.  

VA treatment records dated from February to October 1992 show 
that the veteran received follow-up treatment related to his 
heart disorder.

In a January 1993 report, F. Joseph Whelan, M.D., reported 
that the veteran was evaluated in September 1992 and suffered 
from a significant amount of anxiety, depression, and 
tension, and had a significant increased startled reaction 
with nightmares and flashbacks.  The veteran related that he 
found himself depressed with crying spells and was on edge 
much of the time, worrying and dreaming about combat 
situations he had been through.  He said he had problems with 
concentration, memory and lack of interest, and found himself 
feeling hopeless, helpless, worthless and useless much of the 
time.  He reported he had increased anger, tension, and 
anxiety, and was irritable, aggravated, and agitated, and 
appeared to suffer fairly severe anhedonia.  It was noted 
that he had been a self-employed truck driver for 
approximately 20 years, but had been unable to work since his 
heart attack in 1991.  It was also noted that he used to 
enjoy recreational activities such as hunting and fishing, 
but no longer.  Mental status examination showed that the 
veteran appeared very depressed, anxious, and with a labile 
effect.  He was oriented in all spheres, alert, cooperative, 
and articulate.  His remote and recent memory as well as 
insight and judgment were defective, and his fund of general 
information and IQ were within the average range clinically.  
He did not exhibit any bizarre signs or symptoms such as 
hallucinations, obsessions, compulsiveness, or delusions.  
The diagnostic impression was that the veteran had, since the 
Vietnam war, an ongoing battle with chronic PTSD, and that at 
times the situation became much worse than others.  Dr. 
Whelan began treating him with anti-depressants and anti-
anxiety medications, with some degree of success, and the 
prognosis was guarded.

On VA examination in May 1993 the veteran was reluctant to 
discuss his combat experiences and reported he became 
extremely depressed and anxious and that it got worse every 
day.  He was divorced three times, and claimed that after 
being in Vietnam he could not have any relationships and 
could not deal with people and felt that this was responsible 
for his divorces.  Regarding employment history, it was noted 
that the veteran gave conflicting stories in that he reported 
he drove a truck and last worked in 1991, and also reported 
that he last worked five to six years ago.  He claimed he had 
been disabled since 1991 because of his myocardial 
infarction, and had been on disability for a year.  He had 
recurrent nightmares, was getting more depressed and 
agitated, had become withdrawn, irritable and snappy, and had 
difficulty sleeping and concentrating.  Objective examination 
showed that the veteran was neat and tidy, talked fairly 
audibly and rationally, was very tense and anxious, and 
oriented for time, place, date, and person.  His mood was 
dysphoric with anger and anxiety, and his affect was somewhat 
blunted.  Anger and resentment were noted, as the veteran 
reported he could not deal with people.  He had no auditory 
or visual hallucinations, his insight seemed to be fair, and 
he appeared to be in the dull-normal range of intelligence.  
The diagnoses were PTSD, mild to moderate, and adjustment 
disorder, anxiety, with situational factors (predominantly 
financial).  

A VA social survey dated in May 1993 showed that the veteran 
was nervous and uneasy talking to the social worker, 
demonstrated by wringing his hands and making loud sighs.  
The veteran answered all questions readily, but did not go 
into much detail.  He reported he could not sleep at night, 
had nightmares, and found it difficult to handle day to day 
situations.  He lived alone and stayed alone most of the 
time, and was uncomfortable around crowds.  He had a few 
friends who visit, or he would visit them.  He was constantly 
aware of his surroundings, was always uptight and tense, and 
could not remember the last time he relaxed.  He had a short 
temper, but tried to control it.  He got depressed a lot, but 
had never been suicidal.  He claimed he became tearful often 
and noise bothered him.  He did not have any hobbies, except 
for yard work and driving around in his car.  He claimed he 
used to enjoy hunting and fishing, but not anymore.  He 
maintained a good relationship with his son.  He reported his 
last job was in 1991, but he was laid off.  He provide the 
names and numbers of two friends who could be called for 
further information regarding his condition.  

Treatment records from Beckley VA Medical Center (VAMC) 
include a January 1994 mental health progress note which 
shows that the veteran continued to do poorly, stating that 
he was tense, anxious, and nervous and had not worked since 
he had the heart attack.  He reported he stayed by himself 
and rarely saw his child, and claimed he was lonely and 
depressed, but denied suicidal ideations.  In March 1994 his 
affect was angry and hostile, and he was resistant to 
talking.  Attempts to engage him were met with anxiety and 
irritability.  In May 1994 the impressions included coronary 
heart disease with triple vessel coronary disease, status 
post percutaneous transluminal coronary angioplasty of the 
obtuse marginal branch of the left circumflex and right 
coronary artery, stable angina pectoris, and hypertension.  
In June 1994 the veteran's affect was tense, he had a 
depressed mood, was isolated, and spent the majority of his 
time in the woods.  He denied problems with energy and 
concentration, but reported feeling hopelessness, 
worthlessness, and uselessness.  He denied suicidal ideation, 
slept poorly, and experienced combat nightmares.  

Treatment records from the Beckley VAMC dated from June 1995 
to May 1996 show that the veteran received periodic follow 
treatment in the psychiatric clinic and in the cardiology 
clinic.  In June 1995 it was noted that he continued to do 
fair but still had bouts of depression, anxiety, and 
nightmares.  He reported that the medication was helping.  He 
claimed that the matter was further compounded by the 
allergies which he had been developing recently, especially 
at this time of the year, which made matters worse and he 
could not sleep.  There were no suicidal or homicidal 
ideations.  In September 1995 it was noted that the veteran 
continued to do fair, but said he still had a lot of problems 
because of numerous physical problems.  He reported that the 
medication was helping, but was not strong enough and he was 
still having nightmares and got volatile and angry.  

On VA examination in June 1996 the veteran complained that he 
could not deal with any situation or people, and that he 
stayed upset at anything and everything.  He reported having 
a heart attack in 1991 and that a doctor told him that 
stress, smoking, and a poor diet may have caused the heart 
attack.  He had no problems with his heart since that time, 
but did report some angina pain.  He reported he had several 
flashbacks per week, and also had nightmares and woke up in 
cold sweats.  He related he was hypervigilant, and reported 
that he would investigate any sound.  He said he had 
difficulty with concentration, had an explosive temper, and 
was easily frustrated when unable to accomplish simple tasks.  
He reported that he isolated himself from society and felt 
miserable.  Objective examination revealed that the veteran 
was resistant and evasive in the beginning, but was then 
candid, polite, and answered all questions readily.  His eye 
contact was alert, his quality of speech was normal and 
relevant, he was oriented to person, place, and time, and his 
memory was intact.  His mood was dysphoric, and he appeared 
depressed, anxious, and irritable, and his affect was flat.  
He denied any past or present suicidal ideation, but reported 
past homicidal ideations and denied any present homicidal 
ideations.  He denied any delusions or hallucinations.  His 
impulse control was contained, but he reported that in the 
past he had been verbally and physically violent.  The 
diagnoses included PTSD, alcohol dependence, and major 
depression, recurrent, moderate.

Treatment records from the Beckley Vet Center show that on a 
mental status evaluation in July 1991 the veteran reported 
sleep disturbance, low energy level, no suicidal thoughts, 
and that he had homicidal thoughts in the past, but none 
currently.  In February 1994 he was alert and well oriented 
and acknowledged no high risk behaviors.  He was resistant to 
PTSD therapy and declined counseling.  In December 1997 he 
made a counseling visit, and it was noted that he was alert 
and oriented in all three spheres.  He was in a good mood, 
his affect was appropriate, and he did not express any high 
risk behavior.  The assessment was chronic severe PTSD 
related to combat trauma in Vietnam.  One week later the 
veteran was seen for counseling and he reported he had a real 
problem with socialization and that he could not deal well 
with people or with crowds.  He was subsequently placed into 
group treatment for PTSD.  In January 1998 the veteran 
participated in a PTSD support group meeting and it was noted 
that he was alert, oriented in all three spheres, was in a 
good mood, and his affect was appropriate.  He reported he 
isolated himself on Christmas day because he was depressed 
and that was the only way he could deal with the holidays.  
In February 1998 he continued to participate in group 
therapy, and in one session he had a depressed mood and 
neutral affect.

A March 1998 VA psychosocial history showed that the veteran 
reported dysfunctional sleeping patterns and recurring 
nightmares about Vietnam.  He reported having limited 
leisure/hobby activities.  He liked to hunt, but feared going 
into the woods and possibly triggering flashbacks.  It was 
noted that the veteran was well motivated towards treatment 
of his PTSD and was able to express his thoughts, feelings, 
and emotions without any reservation.  Under that diagnostic 
impressions, the Axis V diagnosis was that the veteran's 
overall level of functioning was poor.  The examiner's 
assessment, however, was that the veteran seemed to function 
adequately.  It was noted that he had a poor social support 
system and poor interpersonal relationships.  

A VA discharge summary shows that in March 1998 the veteran 
was admitted for inpatient evaluation of suitability for the 
full PTSD program.  On admission, examination showed that the 
veteran was alert, showed no grossly disorganized or 
catatonic behavior, showed no psychomotor agitation or 
retardation, and had appropriate speech with logical 
associations.  His mood was fair and his affect was 
appropriate to the mood without flattening.  He had no 
suicidal or homicidal thoughts or intentions.  He had no 
delusional ideas, hallucinations, or bizarre grandiose 
ideation.  He was oriented to person, time and place, his 
concentration ability seemed intact, and his memory functions 
appeared normal for his age.  The veteran was accepted for 
the full PTSD program, and was advised to continue outpatient 
treatment until his scheduled admission.  On discharge a 
Global Assessment of Functioning (GAF) score of 50 was 
assigned.

On VA examination in April 1998 it was noted that the veteran 
was generally pleasant and cooperative and had appropriate 
flow and content of his conversation.  He reported he last 
worked as a supplies man on a surface mine in 1990, and 
claimed he had a few conflicts with people while he was 
working and was involved in a few fights.  He reported he had 
been divorced three times and that he could not get along 
with his wives.  He had a son who was 21 years, whom he did 
not see often.  He reported feeling nervous, anxious, and 
edgy.  He took Trazodone, Zoloft, and Valium, and claimed he 
could not deal with any situation and had to isolate himself.  
He claimed he got angry easy, stayed upset, and reported that 
if he goes into a store he got impatient and left, and would 
get scared for no apparent reason.  He said he had recurrent 
panic episodes with palpitations, smothering feelings, and 
hyperventilation, especially when driving on a highway.  He 
had recurrent bad dreams and nightmares, and mostly these 
were related to combat.  He claimed that loud noises and 
sometimes the smell of gasoline and diesel triggered 
flashbacks.  He reported that he was easily startled, got 
depressed, had hopeless and helpless feelings, felt tired and 
run-down, had no pep, no energy, and no desire to do much.  
He felt like he was best off being by himself.  He denied any 
hallucinations or delusions.  With regard to daily 
activities, the veteran reported he was able to dress, clean, 
and wash himself, and if the weather was good he took his 
dogs and went into the woods for walks, otherwise he stayed 
at home and watched television.  He did his own cooking and 
cleaning and used to hunt and fish, but gave it up since he 
had a heart attack.  He denied being involved in any clubs or 
organizations and did not go to church.  On mental status 
examination it was noted that the veteran was appropriately 
groomed, rather tense, anxious, and edgy, but generally 
pleasant and cooperative with appropriate flow and content of 
his conversation.  He was well oriented to time, place, and 
person.  There was no evidence of any active hallucinations 
or delusions, and attention and concentration were normal.  
He was able to do routine mental calculations and serial 
sevens.  His memory and recall for recent events was slightly 
impaired.  He was able to recall two out of three objects 
after five minutes, and his judgment was intact.  There was 
no evidence of any looseness of associations, flight of 
ideations, or pressured speech.  His fund of knowledge was 
appropriate for his education level and background.  There 
were no obsessive thoughts or compulsive actions.  He denied 
being actively suicidal or homicidal.  The diagnostic 
impressions included PTSD and it was noted that the severity 
of the veteran's psychosocial stressors was moderate.  A GAF 
score of 65 was assigned and was noted to be the veteran's 
highest level of adaptive functioning.

On VA heart examination in April 1998 the veteran's diagnoses 
included non-Q wave myocardial infarction 1990, acute 
myocardial infarction 1991, coronary artery disease, status 
post percutaneous transluminal coronary angioplasty, and 
uncontrolled hypertension.

In a July 1998 statement the veteran's ex-wife reported that 
she married the veteran in September 1969, after his return 
from Vietnam.  She claimed that when they were married the 
veteran would wake up at night soaking wet with sweat, would 
"jump out of his skin" at the sound of gunshots, fireworks, 
and any loud noise.  She reported that they were divorced 
five years later because she did not understand the way he 
was and was not able to communicate with the veteran.  She 
indicated that she reunited with the veteran after 24 years 
apart and he told her more about Vietnam and all that he 
endured.  She claimed that now he could not be around a crowd 
of people, was always looking over his shoulder, was upset by 
sounds of gunshots, fireworks or any loud noise, and had 
flashbacks about Vietnam.  

In August 1998 the veteran was admitted to the Salem VA 
inpatient PTSD program.  On admission, he identified his 
major problem as feeling bad about himself and being unable 
to deal with situations.  He complained of anxiety, insomnia, 
detachment, isolation depression, rage, feelings of guilt, 
nightmares, flashbacks, and very frequent intrusive thoughts.  
On mental status examination the veteran appeared alert, and 
showed no grossly disorganized or catatonic behavior.  His 
speech was appropriate with logical associations, his mood 
was anxious and his affect was appropriate to his mood.  
There was no evidence of abnormal depression or elevation of 
mood.  He had a history of suicidal and homicidal ideations, 
but no attempts and no current suicidal or homicidal thoughts 
or intentions.  He expressed no delusional ideas, reported no 
hallucinations, and showed no signs of bizarre grandiose 
ideation.  He was oriented in all three spheres, his 
concentration ability seemed intact, and his memory functions 
appeared normal for his age.  On admission he had a flat 
affect and appeared deeply saddened with a long face and eyes 
filled with tears, but he attended and was attentive in 
activities.  He was able to participate in group outings in 
public, but would return to report experiencing fear and 
anxiety.  He successfully completed the PTSD treatment 
program, but required further outpatient psychiatric follow-
up to continue working on PTSD issues.  On release he was 
stable, and reported no thoughts or intentions of harming 
himself or others.  He displayed no signs of acute psychotic 
thought processes.  It was noted that he was totally 
disabled.  On discharge a GAF score of 40 was assigned.

Additional treatment records from the Beckley Vet Center show 
that the veteran periodically attended a PTSD support group 
from February 1998 through September 1998.  For most of the 
support group sessions, the veteran was reported to be alert, 
oriented to the three spheres, in a good mood, with 
appropriate affect, and not expressing any high risk 
behavior.  In April 1998 he reported that he was paranoid in 
a crowd and thought people were watching him and talking 
about him.  In July 1998 he reported he needed to carry a 
weapon to feel safe and that he felt the need to walk the 
perimeter of his property.  

Treatment records from Beckley VAMC show that from May 1996 
to October 1998 the veteran received periodic treatment for 
his heart problems and his PTSD.  In January 1997 it was 
noted that the veteran's PTSD symptoms were chronic and 
intermittently difficult to manage.  He had run out of 
medications in early January and that he had anticipated 
running out and began to taper his medication before actually 
running out.  He reported feeling more down, nervous, tired, 
depressed, and irritable after running out of his medication.  
On examination the veteran was reported to be somewhat 
anxious and tense looking, but presented himself fairly well, 
but in a low-key fashion with a blunted affect.  There was no 
overt sign of psychotic thinking or cognitive defect.  He 
seemed to be moderately depressed.  He was chronically phobic 
about crowds and experiences, and had intermittent outbursts 
of anxiousness, gloom, and flashbacks despite of his high 
dose regular medication.  A GAF score of 58 was assigned.  In 
December 1997 the veteran reported that his depression was 
better with medication.  He was somewhat anxious, but was not 
homicidal or suicidal.  Examination showed that he was well 
oriented, his memory was intact, and was not psychotic.  In 
January 1998 it was noted that the veteran's GAF was 73.  In 
February 1998 he was found to be somewhat depressed and 
anxious, with some PTSD symptoms, but he was not suicidal or 
homicidal.  In June 1998 he was a bit depressed and sometimes 
got quite angry.  He continued to have PTSD symptoms such as 
nightmares and flashbacks, he was not suicidal or homicidal, 
and he denied any psychotic symptoms.

A Beckley VAMC treatment record dated in February 1999 show 
that the veteran reported becoming very paranoid, and that he 
did not venture out of the house.  He claimed that people 
were against him, and it was noted that he seemed mildly 
delusional.  He was depressed and anxious, but denied 
homicidal or suicidal ideation.  In July 1999 it was noted 
that he continued to be paranoid, but had no delusions.  He 
was still somewhat isolated, but was not suicidal or 
homicidal.  Examination showed he was a bit depressed and his 
memory seemed intact.  The diagnosis was PTSD, recurrent 
major depression, and mild psychotic features.

On VA examination in December 1999 the examiner indicated 
that the etiology of the veteran's high blood pressure and 
arteriosclerotic cardiovascular disease was quite complex and 
opined that the veteran's PTSD was not contributory or 
directly related to those conditions.  

Additional treatment records from the Beckley Vet Center show 
that the veteran continued to attend PTSD support group 
meetings from October 1998 through March 2000.  In January 
1999 the veteran was found to be alert, oriented in all three 
spheres, in a good mood, with an appropriate affect, and did 
not express any high risk behavior.  He reported that there 
were certain times of the year that he became more depressed 
than other times of the year.  In February 1999 the veteran 
reported that there were houses close to his home and he felt 
like people in those houses were watching him.  It was noted 
that he had episodic degrees of depression related to combat 
induced PTSD.  He later reported that he was extremely 
depressed.  In March 1999 he reported having depression, 
anxiety, nightmares, insomnia, and flashbacks.  He later 
reported that his anger on a scale of one to ten was around a 
number eight most of the time, and he indicated he struggled 
with being able to keep his anger under control.  In May 1999 
it was noted that the veteran had a flat affect and severe 
PTSD.  In June 1999 he reported suffering from anxiety and 
depression, and claimed that his isolation caused anxiety and 
his depression was because he beat himself up mentally 
because he felt he could not do anything.  In August 1999 the 
veteran reported he had not been getting a lot of sleep 
lately due to nightmares, and he denied homicidal or suicidal 
ideations.  The assessment was severe PTSD.  

In March 2001 the veteran testified at a personal hearing at 
the RO.  He claimed that his PTSD symptoms were severe at the 
time he was initially awarded a 10 percent rating, and have 
been severe since that time.  He testified that VA doctors in 
September 1992, April 1994, and June 1995 noted that he had 
severe PTSD.  He claimed he still had the same problems his 
PTSD, including depression, anger, and guilt, that he had in 
1991.  He testified that he had a heart attack in June 1991 
and was reportedly told at that time by a VA doctor that his 
PTSD and stress would cause a heart attack.  He reported that 
he had two angioplasty surgeries and continued to have 
problems with his heart and took 18 pills a day for his heart 
condition.  He testified that he last worked in June 1990 for 
a surface mine company, and that he was told after he had his 
heart attack that he would be unable to work.  He claimed 
that his PTSD was severe enough by itself in 1991 that it 
would have precluded or prevented him from returning to work.  

Additional VA treatment records from October 1999 to March 
2001 show treatment for hypertension, heart disease, PTSD, 
and other disorders.

II.  Analysis

With regard to the issues subject to the present Board 
decision, the file shows that through correspondence, rating 
decisions, statements of the case, and supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  Identified 
medical records have been obtained, and VA examinations have 
been provided.  As to these claims, the Board finds that the 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


A.  Service Connection for Heart Disease

The veteran contends that his heart disease was caused by his 
service-connected PTSD; he alternatively claims that his 
heart disease had an onset in service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A.  § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g, arteriosclerosis, organic heart 
disease, hypertension) which are manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found when aggravation of 
a non-service-connected condition is proximately due to or 
the result of a service-connected condition, but in such a 
case the veteran may be compensated only for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The record reflects that the veteran has a current heart 
disability and that service connection has been established 
for PTSD.  Service medical records from the veteran's 1965-
1969 active duty show no heart or vascular disease, and there 
is no evidence of such disease until many years after 
service.  The veteran reportedly developed hypertension years 
after service, and in 1991 he had a myocardial infarction 
(heart attack) and was found to have coronary artery disease 
(arteriosclerotic heart disease).  Such occurred before any 
documented manifestations or diagnosis of PTSD.

The record reflects that the veteran's heart problems (and 
antecedent hypertension) started years after his separation 
from service, and there is no competent medical evidence 
showing that his heart disability is related to service.  The 
veteran has alternatively claimed that his heart disability 
was caused by his service-connected PTSD.  On VA examination 
in 1999, however, the examiner opined that PTSD did not cause 
or contribute to the cardiovascular disability.  There is no 
competent medical evidence to establish secondary service 
connection for heart disease, including under the Allen 
theory of aggravation.

Although the veteran has claimed that his heart disability is 
related to service or to his service-connected PTSD, he is a 
layman and thus does not have competence to give a medical 
opinion on causation.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The clear preponderance of the evidence shows that the 
veteran's heart disability is not related to service or to 
the service-connected PTSD, and that service connection on a 
direct or secondary basis is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).

B.  Staged Ratings for PTSD

On the initial grant of service connection for a disability, 
"staged ratings" may be assigned since the effective date of 
service connection (i.e., different percentage ratings for 
different periods of time based on the facts found).  
Fenderson v. West, 12 Vet.App. 119 (1999).  As noted in the 
introction of the present Board decision, the RO has assigned 
three staged ratings for PTSD since service connection became 
effective in September 1991 until a 100 percent rating for 
the condition was assigned effective in October 1999.  The 
veteran essentially contends that he should be entitled to a 
100 percent rating for his PTSD, effective back to the date 
on which service connection became effective.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
Under the "old" rating criteria, 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996), 
PTSD is rated 10 percent disabling when there is emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating is 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating is assigned when the ability 
to maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132 for a 100 
percent rating are each independent bases for granting a 100 
percent rating).

On November 7, 1996, the rating criteria for mental disorders 
were revised and are now found in 38 C.F.R. § 4.130, 
including Diagnostic Code 9411 for PTSD.  The revised 
criteria provide that a 10 percent rating is to be assigned 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Here, either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  Karnas v. Derwinski, 1 Vet.App. 308 (1990); VAOPGCPREC 
3-2000.  

Entitlement to a rating higher than 10 percent 
from September 9, 1991 through November 6, 1996 for PTSD

In order for a rating in excess of 10 percent to be assigned, 
the old criteria for PTSD provides that the evidence of 
record must show definite impairment in the ability to 
establish or maintain relationships with people and definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  The term "definite" has been defined as 
"distinct, unambiguous, and moderately large in degree," and 
as representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93. 

A review of the evidence of record for the period from 
September 9, 1991 through November 6, 1996 shows that the 
veteran complained that he was depressed and anxious, and 
reported having problems dealing with people and 
relationships and ongoing problems with nightmares and 
flashbacks.  Although he reported being divorced three times, 
that he tended to isolate himself, and that he did not see 
his child often, he also reported he maintained a good 
relationship with his son and had a few friends who would 
visit or he would visit them.  This evidence does not support 
a finding that the veteran had definite impairment in the 
ability to establish and maintain relationships with people.  
With regard to industrial impairment, the veteran essentially 
reported that he had to stop working due to his heart 
problems.  He also reported that he was laid off.  There is 
no evidence, however, linking the veteran's PTSD to his 
inability to work, thus there is no showing of definite 
industrial impairment, as required for a 30 percent rating.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The Board 
also notes that on VA examination in 1991 the examiner noted 
that the veteran had problems with PTSD which were mostly of 
a mild extent.  On VA examination in 1993 the diagnosis was 
mild to moderate PTSD.  

The Board finds that there is insufficient evidence to show 
"definite" impairment resulting from the veteran's PTSD for 
the period from September 9, 1991 through November 6, 1996.  
For that period the Board finds that the veteran's overall 
PTSD disability picture most closely approximates the 
criteria for a 10 percent rating, than a 30 percent rating, 
and thus the lower rating of 10 percent is to be assigned.  
38 C.F.R. § 4.7.  As the preponderance of the evidence is 
against a higher rating for PTSD for the period from 
September 9, 1991 through November 6, 1996, the benefit-of-
the-doubt doctrine rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Entitlement to a rating higher than 30 percent 
from November 7, 1996 through September 30, 1998 for PTSD

With regard to the period from November 7, 1996 through 
September 30, 1998 the Board must consider whether the 
veteran is entitled to a rating higher than 30 percent for 
his PTSD, under either the old or the revised rating 
criteria.  Karnas, supra.  Under the old rating criteria, a 
50 percent rating may be assigned when the ability to 
maintain relationships with people is considerably impaired 
and there is considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  Under the revised 
rating criteria, 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

The Board finds the objective evidence of record does not 
show PTSD symptoms of such a magnitude to produce 
considerable social and industrial impairment, nor do PTSD 
symptoms cause occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
those outlined in the new criteria for a 50 percent rating 
under Diagnostic Code 9411.  The record reflects that during 
this period of time, the veteran continued to receive 
treatment and medication for his PTSD, and that he continued 
to complain of such symptoms as depression, isolation, 
flashbacks, and nightmares.  Although VA mental status 
examinations from November 7, 1996 to September 30, 1998 show 
that the veteran had a depressed mood on several occasions, 
treatment records also show that the veteran was in a good 
mood on several occasions.  Moreover, these VA examinations 
showed that the veteran was oriented to time, place, and 
person, his affect was appropriate, he did not have any 
hallucinations or delusions or suicidal or homicidal 
ideations, and his speech was appropriate.  On one occasion 
it was noted that he had slight impairment of memory, but at 
all other times his memory was reported to be normal.  

On a VA report dated in March 1998 it was noted that the 
veteran's overall level of functioning was poor and that he 
had a poor social support system and poor interpersonal 
relationships.  He was subsequently assigned GAF scores of 
50, 65, 40, 58, and 73.  Thus, there is a range of GAF scores 
for this period of time.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Carpenter 
v. Brown, 8 Vet.App. 240 (1995).  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), a GAF score of 
40 indicates some impairment in reality testing or 
communication or major impairment in several areas such as 
work, family relations, judgment, thinking or mood, while a 
GAF score of 73 indicates that if symptoms are present they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social, 
occupational or school functioning.  The Board notes that 
overall the veteran's GAF score does not suggest his PTSD was 
more than 30 percent disabling under either the old or new 
rating criteria during this period of time.  The Board also 
notes that while the examiner's classification of the level 
of psychiatric impairment, by words or by a GAF score, is to 
be considered, it is not determinative of the percentage 
rating to be assigned; the percentage rating depends on 
evaluation of all the evidence.  38 C.F.R. §§ 4.130 (1996), 
4.126 (2001); VAOPGCPREC 10-95.  

The totality of the evidence demonstrates that, during this 
period of time, the veteran's PTSD did not result in 
considerable social and industrial impairment as required for 
a higher rating under the old criteria, or social and 
occupational impairment with reduced reliability and 
productivity due to symptoms under the new rating criteria 
for a higher rating.  The veteran's PTSD is no more than 30 
percent disabling under either the old or new criteria for 
the period from November 7, 1996 to through September 30, 
1998.  As the preponderance of the evidence is against a 
higher rating for PTSD for the period from November 7, 1996 
through September 30, 1998, the benefit-of-the-doubt doctrine 
rule is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

Entitlement to a rating higher than 50 percent 
from October 1, 1998 through October 6, 1999 for PTSD

For the period from October 1, 1998 through October 6, 1999, 
the Board must consider whether the veteran is entitled to a 
rating higher than 50 percent for his PTSD, under either the 
old or the revised rating criteria.  Karnas, supra.  Under 
the old rating criteria, a 70 percent rating is assigned when 
the ability to establish and maintain relationships with 
people is severely impaired, and there is severe impairment 
in the ability to obtain and retain employment.  Under the 
revised rating criteria, a 70 percent rating is assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to symptoms as 
enumerated above.  

The evidence pertaining to PTSD impairment from October 1, 
1998 through October 6, 1999 includes treatment records from 
the VAMC and the Vet Center which show that the veteran 
reported becoming paranoid and having episodic degrees of 
depression.  In January 1999 he was found to be in a good 
mood with an appropriate affect, and then in February 1999 he 
reported he was extremely depressed.  In February 1999 it was 
noted that he seemed to be mildly delusional, and in July 
1999 it was noted that he had no delusions.  In August 1999 
the veteran reported he was not getting a lot of sleep, and 
denied homicidal or suicidal ideation.  These treatment 
records show that the veteran continued to complain of 
symptoms related to his PTSD, yet no more than considerable 
social and industrial impairment is shown.  The veteran's 
lack of employment during this time is not shown to be the 
result of PTSD.  The evidence does not show that during this 
time he had severe social and industrial impairment from 
PTSD, or that PTSD caused deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to symptoms such as suicidal ideation, obsessional 
rituals, speech intermittently illogical, obscure, or 
irrelevant, near-continuous depression affecting the ability 
to function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, or difficulty in adapting to 
stressful circumstances.  

Accordingly, for the period from October 1, 1998 to October 
6, 1999 the Board finds that the veteran's overall PTSD 
disability picture most closely approximates the criteria for 
a 50 percent rating, than a 70 percent rating, and thus, the 
lower rating of 50 percent is to be assigned.  38 C.F.R. § 
4.7.  As the preponderance of the evidence is against a 
higher rating for PTSD for the period in question, the 
benefit-of-the-doubt doctrine rule is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for heart disease, on a direct basis or as 
secondary to service-connected PTSD, is denied.

Entitlement to ratings higher than 10 percent from September 
9, 1991 through November 6, 1996, higher than 30 percent from 
November 7, 1996 through September 30, 1998, and higher than 
50 percent from October 1, 1998 through October 6, 1999, for 
service-connected PTSD is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

